By the Court.
This case comes up on a bill of exceptions, taken to the opinion of the Judge of the District Court for the first district, in refusing to grant a venire for a special Jury in the cause.
This Court is of opinion that it is a matter, entirely within the discretion of the Judge below, to grant, or not to do so, the process claimed by the plaintiff: and altho’ we might and should probably differ from him in the construction given to the law, on account of which he refused it :; yet it appears to Us that it would be improper to give an opinion, in any case opposed to the decisions of the judges of the courts from which an appeal lies, in which we have not the power to enforce our judgment;- This court cannot control the decisions of the judges of the inferior courts in ( matters depending solely on their discretion, and any reasoning or decision whjch we might give *326in opposition to theirs, rendered in such cases, would be vain and nugatory.
East. District.
June 1814.
Let the motion for a mandate be over-ruled.